DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 20 are presented for examination.  
Information Disclosure Statement
The references listed in the information disclosure statement submitted on 2-25-2022 have been considered by the examiner (see attached PTO-1449).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,770,168. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patent claims.  The patent claim contains all the limitation of the instant application and as such anticipates claim 1 of the instant application as shown below in the table.

USP 10,770,168

1. A system, comprising:
1. An apparatus, comprising:
a memory component comprising a plurality of memory regions configured to store a plurality of codewords;
a memory array including one or more memory regions configured to store one or more codewords;
and a processing device operably connected to the memory component, wherein the processing device is configured to generate a bit error count (BEC) of a first codeword of the plurality of codewords saved to a first memory region in the plurality of memory regions;
and a processing device operably connected to the memory array, wherein the processing device is configured, without outputting data strings corresponding to the one or more codewords, to scan the one or more memory regions to determine bit error counts (BECs) of the one or more codewords.
and store statistical information corresponding to the BEC of the first codeword in a BEC histogram corresponding to the plurality of codewords, wherein storing the statistical information comprises incrementing a counter value of a bin of the BEC histogram corresponding to the BEC of the first codeword.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 to 6, 8 to 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baty et al. (USPAP 2018/0246794 A1).
Claim 1:
Baty substantially teaches the claimed invention.  Baty teaches a method for monitoring and a management process for memory devices, the management process comprising:  a memory device (100) having a plurality of memory arrays (108a to 108n) wherein the memory arrays include memory cells storing data encoded by the respective encoder (150) (see par. 0017 to 0020).    Baty teaches that the memory device includes a control circuitry (115) connected to the memory arrays and controls the operation of the memory arrays through a received read, write or control command from controller (114) (see par. 0018).  
Baty teaches that the control circuitry includes an error correction code (ECC) circuit (120) to perform ECC techniques such as ECC scrubbing wherein the memory is checked for errors through a memory scan (see par. 0022).  Baty teaches that the memory array is scanned checking for errors and using an error counter for counting the number of errors (“bit error counts”) in the memory region being scanned (see par. 0022 et seq.).    Baty further teaches that the errors detected and counted are bit errors (see par. 0027).  
Baty does not specifically teach that the processing device is configured, without outputting data strings corresponding to the one or more codewords; however, this teaching is obvious to the teachings of Baty since Baty teaches that  a method for monitoring the lifespan of memory devices includes the control circuitry and/or the controller being disposed on the same die as the memory arrays (SoC) and if the error count is above a set threshold, the controller and/or the control circuitry may not read or write to that memory region (see par. 0019 and 0025).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that the invention of Baty would comprise the steps of: “the processing device is configured, without outputting data strings corresponding to the one or more codewords because Baty teaches that the controller and control circuitry are part of the same chip as in SoC and performs a healthy memory check through an error detection and correction scrubbing technique of the memory regions of a memory array.   This modification would have been obvious because a person of ordinary skill in the art would have been motivated to employ a method for monitoring and managing the health of memory arrays by employing a ECC scrubbing technique as taught by Baty (see par. 0057 et seq.).
As per claims 3 and 5 to 6, Baty teaches that the memory arrays are checked for errors against a threshold based on parameters such as temperature, age, usage environment, and type of access (see par. 0025).  
As per claims 8 and 9, Baty discloses that the ECC scrubbing technique performs random scan selection or selective scan selection performing sequential read of each memory location (see par. 0023).
As per claim 10, Baty discloses a controller (114) (“host”) providing commands to a control circuitry for controlling the operations of the memory arrays.  Baty also teaches that the controller maybe external to the memory device (see par. 0021 to 0022).
As per claim 11, Baty teaches that the controller issues commands to access data stored in one or more memory regions (see par. 0018).
As per claim 16, Baty teaches that the errors counted are compared against a threshold and if the comparison has a counted error larger than the threshold, not employing that memory region (see par. 0025).

Allowable Subject Matter
Claims 2, 4, 7 and 12 to 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17 to 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art made of record teaches a method and an apparatus for monitoring and managing memory devices; for instance, Hubris et al. (USPAP 2014/0229799) discloses a method for implementing adaptive error correction in a memory comprising a memory with multiple NAND flash memory chips connected to a controller and wherein the flash memory blocks are read and decoded to calculate a bit error rate.   However, the prior art made of record fails to teach or fairly suggest or render obvious the novel element of decoding the first codeword to reconstruct a first data string corresponding to the first codeword.” Specifically, the prior art made of record, taken alone or in combination fails to teach or fairly suggest or render obvious the combination of elements with the novel element of a method of operating an apparatus including a memory array having one or more memory regions configured to store one or more codewords and a system comprising the steps of: “reading a first codeword from a first memory region of the one or more memory regions, and decoding the first codeword to reconstruct a first data string corresponding to the first codeword.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Golan et al.	(USPAP 2016/0342467) discloses a memory system including a memory and a controller connected to the memory wherein the controller includes error correction engine that decodes data read from the memory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816. The examiner can normally be reached Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shelly A Chase/            Primary Examiner, Art Unit 2112